Case 6:19-cv-01936-CEM-LRH Document 3 Filed 08/05/19 Page 1 of 3 PageID 22
Case 6:19-cv-01936-CEM-LRH Document 3 Filed 08/05/19 Page 2 of 3 PageID 23




                                    s/ Rene F. Rocha, III
Case 6:19-cv-01936-CEM-LRH Document 3 Filed 08/05/19 Page 3 of 3 PageID 24



                                   CERTIFICATE OF SERVICE

        I hereby certify that on August 5, 2019, the foregoing document was filed with the Clerk
by using the CM/ECF system, which will send notification to all attorneys of record in this
matter.

                                                     s/ Rene F. Rocha, III
                                                     ___________________________________
                                                     Rene F. Rocha, III
